—Yesawich Jr., J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Stolarik, J.), entered February 18, 1992 in Rockland County, which granted defendants’ motions for summary judgment dismissing the complaint.
On February 20, 1987, plaintiff Barbara Gootman slipped and fell in a hallway of the Village Hall of the Village of Haverstraw, Rockland County. She and her husband brought this action against the Village and the company responsible for cleaning and maintaining the area where she fell, seeking to recover for injuries allegedly resulting from the fall and for derivative losses. After issue was joined and depositions taken, both defendants’ motions for summary judgment were granted; plaintiffs appeal.
The mere fact that a floor has been rendered "slippery” by the application of wax or polish is not sufficient to support a claim of negligence. To prevail, a plaintiff must demonstrate not only that the floor on which he or she slipped was "shiny” or that it had been waxed, but also that the wax or polish had been negligently applied (see, Lowrey v Cumberland Farms, 162 AD2d 777, 778; Paddock v Church of St. Barnabas, 24 AD2d 716). Excerpts from Gootman’s deposition testimony, submitted by defendants in support of their motions, establish that there was no foreign material or wax residue on the floor. Given that plaintiffs have failed to rebut this prima facie showing with any evidence that the cleaning or waxing of the floor was performed in a negligent manner (compare, Manning *830v New York Tel. Co., 157 AD2d 264, 266), their complaint was properly dismissed.
Cardona, P. J., Mikoll, Mercure and Crew III, JJ., concur. Ordered that the order is affirmed, with one bill of costs.